Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 27, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  160727 (23)                                                                                             David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  In re GEETER                                                                                          Stephen J. Markman
                                                                                                             Brian K. Zahra
  ___________________________________________                                                          Richard H. Bernstein
  CHARLES LAMONT GEETER,                                                                               Elizabeth T. Clement
             Plaintiff-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                                    SC: 160727
                                                                                       COA: 350482
  OAKLAND CIRCUIT COURT,
             Defendant-Appellee.
  ___________________________________________/

          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees.
          Initially, MCL 600.2963(8) does not bar the present application based on
  outstanding fees appellant owes this Court in Geeter v Chippewa Corr Facility Warden,
  SC 156253 under In re Jackson, 326 Mich. App. 629 (2018) because this application relates
  to an underlying criminal case and it is manifest that appellant cannot currently pay the
  outstanding fees.
          Appellant is not required to pay an initial partial fee. However, for an appeal to be
  filed, within 21 days of the date of this order, appellant shall submit a copy of this
  order and refile the copy of the pleadings returned with this order. By doing this,
  appellant becomes responsible to pay the $375.00 filing fee. Failure to comply with this
  order shall result in the dismissal of this application.
          If appellant timely refiles the pleadings, monthly payments shall be made to the
  Department of Corrections in the amount of 50 percent of the deposits made to appellant’s
  account until the payments equal the balance due of $375.00. This amount shall then be
  remitted to this Court.
          Pursuant to MCL 600.2963(8), appellant shall not file a new civil action or appeal
  in this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to appellant and return
  a copy of appellant’s pleadings with this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 27, 2019
          izm
                                                                               Clerk